Citation Nr: 0403322	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for eczematoid 
dermatitis, currently rated at 30 percent disabling.  

REPRESENTATION

Appellant represented by:  A. Leikauf, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1976 to July 1976 
and from August 1976 to September 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the veteran revoked his power of 
attorney with The American Legion in May 2002.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in March 2001.  A transcript 
of the hearing has been associated with the claims folder.  

This case has previously come before the Board.  In February 
2002, the Board denied an increased evaluation for eczematoid 
dermatitis.  The Secretary and the veteran (the parties) 
filed a joint motion for remand, citing VCAA.  In April 2003, 
the Court vacated the Board's February 2002 decision.  The 
case has been returned to the Board for further appellate 
review consistent with the Order.  

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

There has been a change in the law regarding the evaluation 
of skin disorders.  38 C.F.R. § 4.118, Diagnostic Code 7806.  
The AOJ has not considered the veteran's claim under the 
revised criteria.  

The Board notes that in correspondence received in May 2002, 
the veteran referenced photographs, which he indicated were 
contained in the claims file.  The photographs to which he 
referred do not appear to be associated with the claims file.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  The AOJ should advise the 
veteran of the revised criteria in 
38 C.F.R. § 4.118.  

2.  The AOJ should attempt to obtain any 
pertinent photographs that have not been 
associated with the claims file.  

3.  The veteran is informed that he must 
submit any outstanding relevant evidence.

4.  The AOJ shall comply with the order 
of the Court.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


